----·~---------------------------------------~
 ci!,-·-r'',,'•~

        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Pagelofl   r)
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                             V.                                        (For Offenses Committed On or After November 1, 1987)


                                Eulalio Mendez-Rios                                    Case Number: 3:19-mj-23007

                                                                                       Jennifer LC
                                                                                       Defendant's Attorn


        REGISTRATION NO. 87766298
        THE DEFENDANT:
                                                                                                                       JUL 3 0 2019
         lZI pleaded guilty to count(s) _!_1~of~Cg_o~m~pl~a~in~t_ _ _ _ _ _ _ _ _ _L..,..,,!~1i)r~~i')~;'2jjj~-J
          •  was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                   Nature of Offense                                                              Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

          •        The defendant has been found not guilty on count(s)
                                                             ----'--------------------
          •        Count(s) _ _ _ _ _ _ _ _ _ _ _.c..__ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       ~TIME SERVED                              •    -------~days

          ~    Assessment: $ 10 WAIVED lZI Fine: WAIVED
           lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal. ·
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30. days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, July 30, 2019
                                                                                     Date oflmposition of Sentence



                                                                                     nladRoLwcK
                                                                                     UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                       3: 19-mj-23007
